Plaintiff commenced this action in the district court of Osage county, Okla., to recover against the defendant on a promissory note. The amount is not in dispute. At the conclusion of the trial, judgment was entered for the defendant. Plaintiff in error filed his case-made with petition in error on May 25, 1938, alleging error of the court in entering judgment for the defendant, and on August 23, 1939, the brief of defendant in error was filed, in which it confessed error of the trial court in entering judgment for the defendant.
This court has held that where an appeal is filed in this court and the appellee on due consideration files a confession which is reasonably sustained by the record, this court may reverse and remand the cause upon such confession of error, with directions. Armstrong v. Taylor, 164 Okla. 37,22 P.2d 374; Nelson v. Jones, 133 Okla. 92, 271 P. 240; National Fire Ins. Co. v. Hammon Trading Co., 46 Okla. 233, 148 P. 722.
We have examined the record and the authorities cited and are of the opinion that the confession of error is reasonably sustained by the record.
The cause is therefore reversed and remanded, with directions to the trial court to enter judgment for the plaintiff in accordance with the prayer of the petition in error.
BAYLESS, C. J., and RILEY, OSBORN, GIBSON, and DANNER, JJ., concur.